PER CURIAM.
This is an appeal by the putative father from a final judgment of paternity and from post-trial motions. We affirm and write, having considered and rejected all of appellant’s arguments, only to inform the bench and bar that we join with our companion courts in approving the admissibility of the results of Human Leukocyte Antigen (HLA) test as evidence of blood comparison on the issue of paternity. McQueen v. Stratton, 389 So.2d 1190 (Fla. 2d DCA 1980); Carlyon v. Weeks, 387 So.2d 465 (Fla. 1st DCA 1980). The test is recognized as having substantial probative value in determining paternity. See Bailey v. Richardson, 412 So.2d 69 (Fla. 1st DCA 1982).
GLICKSTEIN, HURLEY and BARRETT, JJ., concur.